Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 1 of 7 PageID #: 3




                                                   2:19-cv-00541
Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 2 of 7 PageID #: 4
Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 3 of 7 PageID #: 5
Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 4 of 7 PageID #: 6
Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 5 of 7 PageID #: 7
Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 6 of 7 PageID #: 8
Case 2:19-cv-00541 Document 2 Filed 07/24/19 Page 7 of 7 PageID #: 9
